              Case 2:21-cv-00955-RSM Document 10 Filed 07/21/21 Page 1 of 3




 1
 2
 3
 4
 5                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 6                                          AT SEATTLE
 7
 8    BYRON L. PETERS,                                    Case No. C21-955RSM
 9                   Plaintiff,                           ORDER TO SHOW CAUSE
10
                       v.
11
      RICHARD A. PETERS,
12
13                 Defendant.

14          Pro se Plaintiff Byron L. Peters has been granted leave to proceed in forma pauperis in
15
     this matter. Dkt. #4. The Complaint was posted on the docket on July 20, 2021. Dkt. #5.
16
     Summons has not yet been issued.
17
            Plaintiff, a Washington State resident, brings this action against his brother Richard A.
18
19   Peters, also a Washington State resident. Id. at 2; see also Dkt. #5-1 at 2 n.1. The Complaint

20   indicates federal question jurisdiction based on citations to 18 U.S.C. § 153, embezzlement
21
     against estate, and a citation to 18 U.S.C. 152, Fraudulent Concealment of assets. Dkt. #5 at 2–
22
     3. Diversity jurisdiction is clearly not available as the parties both reside in Washington State.
23
24          These federal statutes are criminal in nature and deal with actions occurring in a

25   bankruptcy proceeding. Plaintiff has not established that he has a private cause of action to
26   proceed under these statutes, or that this case involves a bankruptcy. Rather, it appears from
27
     the Complaint that Plaintiff’s claims are based on actions Defendant took in state court related
28



     ORDER TO SHOW CAUSE - 1
               Case 2:21-cv-00955-RSM Document 10 Filed 07/21/21 Page 2 of 3




     to the handling of his father’s estate. See id. at 5 (“On or about January of 2019 Richard
 1
 2   provided Fraudulent Documents to me and to the Kent Municipal Court judge who gave the

 3   Defendant an additional 45 days to close out Estate of late Father Richard Allen Peters Sr. who
 4
     passed away in 2011 without a Will…). A review of the Complaint indicates no further basis
 5
     to bring a federal claim, that his claims of improper conduct in state court are best addressed
 6
 7   through that court, and indicates that many of Plaintiff’s claims may be barred by applicable

 8   statutes of limitations.
 9           Federal Rule of Civil Procedure 12(h)(3) provides that the Court must dismiss an action
10
     if it determines, at any time, that it lacks subject matter jurisdiction. This issue can be raised
11
     sua sponte. Furthermore, the Court will dismiss a Complaint at any time if the action fails to
12
13   state a claim, raises frivolous or malicious claims, or seeks monetary relief from a defendant

14   who is immune from such relief. See 28 U.S.C. § 1915(e)(2)(B).
15           Considering all of the above, the Court believes it lacks subject matter jurisdiction.
16
     Plaintiff’s Complaint suffers from deficiencies that, if not adequately explained in response to
17
     this Order, will require dismissal. See Fed. R. Civ. P. 12(h)(3); 28 U.S.C. § 1915(e)(2)(B).
18
19           In Response to this Order, Plaintiff must write a short and plain statement telling the

20   Court (1) how he could amend his Complaint, consistent with the facts already pled, to create
21
     subject matter jurisdiction, and (2) why this case should not be dismissed as frivolous. This
22
     Response may not exceed six double-spaced (6) pages. Plaintiff is not permitted to file
23
24   additional pages as attachments. The Court will take no further action in this case until

25   Plaintiff has submitted this Response.
26           Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to
27
     this Order to Show Cause containing the detail above no later than thirty (30) days from the
28



     ORDER TO SHOW CAUSE - 2
              Case 2:21-cv-00955-RSM Document 10 Filed 07/21/21 Page 3 of 3




     date of this Order. Failure to file this Response will result in dismissal of this case. The
 1
 2   Clerk shall send a copy of this Order to Plaintiff at 1902 2ND AVE #722, SEATTLE, WA

 3   98101-1145.
 4
            DATED this 21st day of July, 2021.
 5
 6


                                                 A
 7
 8
                                                 RICARDO S. MARTINEZ
 9                                               CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER TO SHOW CAUSE - 3
